NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

JAMES D. DONOVAN, as personal                    )
representative of the Estate of Patricia H.      )
Donovan,                                         )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D18-4050
                                                 )
KENDRA OYEN, as personal                         )
representative of the Estate of Timothy J.       )
Donovan,                                         )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed April 17, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Sarasota County; Charles E.
Williams, Judge.

Susan J. Silverman, Sarasota for Petitioner.

Sean M. Byrne of Bach, Jacobs & Byrne,
P.A., Sarasota, for Respondent.


PER CURIAM.


               Denied.




LaROSE, C.J., and BLACK and ROTHSTEIN-YOUAKIM, JJ., Concur.